Citation Nr: 1642560	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left and right ankle disabilities.

3.  Entitlement to service connection for left and right knee disabilities.

4.  Entitlement to service connection for left and right foot disabilities.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to a compensable initial rating for right inguinal hernia, post-operative.

7.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1994 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not establish a current diagnosis of a left or a right knee disability.

2.  The evidence of record does not establish a current diagnosis of a left or a right foot disability.

3.  The evidence of record does not establish a current diagnosis of a left or right ankle disability.

4.  The evidence of record does not establish a current diagnosis of bilateral hearing for purposes of obtaining VA disability benefits.

5.  The Veteran's right inguinal hernia, post-operative, is essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a left or a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2016).

2.  The requirements for establishing service connection for a left or a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2016). 

3.  The requirements for establishing service connection for a left or a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2016). 

4.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 

 5. The criteria for a compensable initial rating for right inguinal hernia, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided VA examinations in April 2011, November 2011, March 2013, September 2013, and May 2016.  The VA examiners reviewed the Veteran's electronic claims file and administered thorough clinical evaluations, which addressed the salient issues presented by the Veteran's claims at issue here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Knees, Feet, Ankles

The Veteran asserts that he experiences left and right knee, left and right foot, and left and right ankle disabilities, each of which he asserts was incurred in or due to his active duty.  The salient issue with respect to these claims is whether the evidence demonstrates a current diagnosis of each disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In a series of October 2010 statements, the Veteran asserts that he sustained in-service injuries to his left and right ankles, left and right knees, and left and right feet.  Further, the Veteran asserts that the rigors of his duties and training either caused or contributed to his alleged current disabilities.  As a result of these injuries and the rigors of his active duty, he says he has post-traumatic arthritis in each claimed joint.  He also stated that he has experienced symptoms and functional impairment associated with each of these alleged disabilities since his active duty.

Pursuant to the Veteran's claims, he was provided a VA examination in April 2011.  The examiner reviewed the Veteran's reported history and administered a clinical evaluation.  Ultimately, the examiner determined that a diagnosis of a left or right foot, a left or right knee, or a left or right ankle disability was not warranted.

Although the VA and private treatment records were associated with the Veteran's electronic claims file, none of this evidence included a diagnosis of a left or right foot, a left or right knee, or a left or right ankle disability.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative opinion of record as to the presence of a left or right foot, a left or right knee, or a left or right ankle disability is the April 2011 VA examination, which is negative to the Veteran's claim.

To the extent that the Veteran asserts that he has a left or right knee, a left or right foot, and/or a left or right ankle disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render diagnoses.  Accordingly, his opinion on such matters is not competent evidence because such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for left or right knee, left or right foot, left or right ankle disabilities has not been presented and the claims must be denied.  While the Veteran endorsed pain, pain does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As the preponderance of the evidence is against finding a current diagnosis of a left and right knee, a left and right foot, and a left and right ankle disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for these claimed disabilities is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Bilateral Hearing Loss

In an October 2010 statement, the Veteran asserted that he was exposed to "very loud and high pitched" sounds associated with military aircraft, as well as being exposed to noise associated with small arms fire.  The salient issue with respect to the Veteran's claim is whether he currently experiences bilateral hearing loss.  See Degmetich, 104 F.3d 1333.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 2011, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and, if found, whether it was incurred in or due to his active duty.  The examiner administered audiometric testing that revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
15
15
20
RIGHT
5
10
15
10
15

Speech discrimination testing, using the Maryland CNC word list, demonstrated that the Veteran scored 98 percent with respect to this left ear, and 100 percent with respect to this right ear.  The examiner ultimately concluded that the Veteran's hearing acuity was "normal," bilaterally.

The record did not otherwise include evidence of a puretone threshold of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz; puretone thresholds of 26 decibels or greater at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores using the Maryland CNC Test less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board finds that the evidence of record did not demonstrate a bilateral hearing disability for VA purposes.

Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral hearing loss has not been presented and the appeal must be denied.  Brammer, 3 Vet. App. at 225.

To the extent that the Veteran asserts he has bilateral hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to decreased hearing acuity; however, the diagnosis of a bilateral hearing loss that satisfies the applicable VA regulations is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current hearing disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Because a bilateral hearing disability for VA purposes has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53.

Right Inguinal Hernia, Post-Operative

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Throughout the period of this claim, the Veteran's service-connected right inguinal hernia, post-operative, has been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable rating is assigned for a small, reducible inguinal hernia, or when no true hernia protrusion is present.  A 10 percent rating is assigned for post-operative recurrent inguinal hernias that are readily reducible and well-supported by a truss or belt.  A 30 percent rating is assigned for a small, post-operative, recurrent inguinal hernia; or an inguinal hernia that is un-operated, irremediable, not well-supported by a truss, or not readily reducible.  A maximum 60 percent rating is assigned when there is a large, post-operative, recurrent inguinal hernia that is not well-supported under ordinary conditions and not readily reducible, when considered inoperable.

In his October 2010 statement, the Veteran stated that his inguinal hernia (left versus right was not specified) was recurrent.  He also stated that he experienced tenderness in the area of his hernia.

In April 2011, the Veteran underwent a general medical VA examination.  During the examination, the Veteran reported that he experienced in-service groin pain for which he underwent exploratory surgery that did not reveal anything.  After service, the Veteran stated that a private medical provider found a right inguinal hernia, which was then surgical repaired.  A clinical evaluation demonstrated that the Veteran's abdomen was round without organomegaly, and that his genitalia was negative for inguinal hernias.

In November 2011, the Veteran underwent another VA examination to assess his right inguinal hernia, post-operative.  During the examination, the Veteran reported that he developed hernias after doing heavy lifting in the military.  He also stated that his right inguinal was repaired in April 1997 and, significantly, that the hernia has not returned.  Despite this, he endorses feeling "something strange" when he lifts his leg out straight, and that he can feel "something" there.  A clinical examination did not reveal any manifestations of a right inguinal hernia (beyond a surgical scar for which service connection has been separately granted and not at issue here).

In March 2013, the Veteran underwent a VA examination that included an assessment of his right inguinal hernia, post-operative.  This examination was intended to assess the Veteran's left inguinal hernia and, thus, he was not requested to provide statements regarding his right inguinal hernia.  A clinical evaluation did not demonstrate the presence of a right inguinal hernia, and he did not otherwise endorse symptoms associated with his right inguinal hernia, post-operative.

In May 2016, the Veteran underwent a VA examination to assess the severity of his service-connected right inguinal hernia.  Upon clinical evaluation, the examiner did not detect a right inguinal hernia.  Significantly, the examiner found no manifestations of a right inguinal hernia.

Again, in order for an initial compensable rating to be assigned, the evidence of record must demonstrate that the disability picture more nearly approximates a post-operative recurrent inguinal hernia that is readily reducible and well-supported by a truss or belt than a small, reducible inguinal hernia.  38 C.F.R. § 4.7.  However, the Veteran has not proffered any specific assertion regarding the severity of his right inguinal hernia, and the evidence of record does not otherwise show that he complained of or received treatment for right inguinal hernia beyond the 1997 surgical repair.  None of the VA examiners found any symptoms or residuals of a right inguinal hernia, and the Veteran did not wear or need to wear a truss or belt. 

The evidence of record essentially demonstrates that the Veteran's right inguinal hernia was surgically corrected and that there are no appreciable residuals of the hernia or surgery (beyond the surgical scar, which is not at issue here).  Consequently, the Board finds that a compensable initial rating for a right inguinal hernia, post-operative, is not warranted for any portion of the period of the claim.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Throughout the pendency of this appeal, the Veteran's post-operative residuals of a right inguinal hernia, post-operative, have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  The Board finds that the Veteran's disability picture regarding his right inguinal hernia, post-operative, is not so unusual or exceptional in nature as to render the schedular rating inadequate. 

The evidence demonstrated that the Veteran's right inguinal hernia, post-operative, was essentially asymptomatic.  He did not assert and the evidence was not supportive of a finding that he needed to utilize a truss or belt, or that a right inguinal hernia was present and readily reducible.  The Board acknowledges that certain subjective tenderness is associated with the Veteran's right inguinal hernia, post-operative, may not be specifically addressed in the applicable rating criteria.  However, when comparing the disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately contemplated by already assigned schedular rating.  Accordingly, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.114, Diagnostic Code 7338; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that referral of the claim for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Additionally, the Board notes that the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected or a non-service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim of entitlement to a compensable initial rating, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left and right ankle disabilities is denied.

Service connection for left and right knee disabilities is denied.

Service connection for left and right foot disabilities is denied.

An initial compensable rating for right inguinal hernia, post-operative, is denied.



REMAND

Right Shoulder

In November 2011, the Veteran underwent a VA examination, in pertinent part, to obtain an opinion as to the etiological relationship between any right shoulder disability and his active duty.  During the examination, the Veteran reported that he started noticing right shoulder pain with training, rucksack marches, and lifting while on active duty.  He then reported that he had "progressive" pain in the right anterior shoulder area.  Ultimately, the examiner rendered a negative etiological opinion, supported by the following rationale:

[U]nable to find a chronic condition related to the right shoulder during his time in the military.  First documented [degenerative joint disease/osteoarthritis] was in 2011.  Unable to link his shoulder degenerative changes of the glenohumeral joint with joint space narrowing marginal osteophytic spurring and some distal acromial osteophytic spurring formation to his military service 12 years earlier

The November 2011 VA examiner did not discuss the Veteran's report of lay observable symptoms during and since his active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  As such, the Board finds that the November 2011 VA examination is not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand is required in order to provide the Veteran another examination.

Lumbar Spine Degenerative Disc Disease

The Veteran was provided VA examinations in November 2011 and May 2016 in order to assess the severity of his service-connected lumbar spine degenerative disc disease.  Neither of these examinations assessed the Veteran's lumbar spine passive range of motion, range of motion with or without weight-bearing.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must forward the Veteran's electronic claims file to the November 2011 VA examiner, or an appropriate substitute, in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether the Veteran's right shoulder disability was incurred in OR due to his active duty.  In so doing, the examiner must consider and discuss the Veteran's report of in-service symptoms and symptoms since his service discharge.  All rendered opinions must be accompanied by a thorough rationale.

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar spine degenerative disc disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and afford them an adequate opportunity to respond thereto before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


